723 N.W.2d 463 (2006)
Carl ROBINSON, as Personal Representative of the Estate of Deborah Lynn Robinson, Deceased, Plaintiff-Appellee,
v.
Kenneth DALEN, M.D. and William Beaumont Hospital, Defendants-Appellants.
Docket No. 131589. COA No. 266294.
Supreme Court of Michigan.
November 17, 2006.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.